DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 of this US application are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 16-21 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2-7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-12 and 16-19 of U.S. Patent No. 10,936,641. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 7-12 and 16-19 of U.S. Patent No. 10,936,641 recites a method which implements a method or a system as recited in claims 1-21 of this instant application.
Instant application
U.S. Patent No. 10,936,641
1. A method of automatically developing an ontology via a computer system based on communication data and summarizing the communication data using the ontology, wherein the ontology is a structural representation of language elements and the relationships between those language elements within the dataset stored in memory of the computer system, the method comprising:
receiving, by the computer system, the communication data, wherein the
communication data comprises conversational communication data comprising a plurality of words;
identifying, from among the plurality of words, defined terms;
defining relations between the defined terms within the conversational communications data;
locating, by the computer system, instances of the defined relations in the conversational communication data;
creating, by the computer system, snippets of the conversational communication data to include the instances of the defined relations; and
displaying, by the computer system, the snippets.

 1. A method of automatically developing an ontology via a computer system based on communication data and summarizing the communication data using the ontology, wherein the ontology is a structural representation of language elements and the relationships between those language elements within the dataset stored in memory of the computer system, the method comprising: 
receiving, by the computer system, the communication data, wherein the communication data comprises conversational communication data comprising a plurality of words; 
identifying, from among the plurality of words, defined terms; 
defining relations between the defined terms within the conversational communications data; 
identifying themes within the conversational communications data, wherein the themes are groups of the relations having similar meaning; 
identifying, by the computer system, one or more relevant themes from the identified themes in the ontology, wherein the relevant themes include a set of the relations in the ontology that compose the relevant themes; 
locating, by the computer system, the relevant themes in the conversational communication data; 
creating, by the computer system, snippets of the conversational communication data to include the located relevant themes, wherein the snippets include a certain number of characters, words, lines, sentences and/or meaning units in the conversational communication data before and/or after each located theme; and 
displaying, by the computer system, the snippets.
2. The method of claim 1, wherein the snippets include a certain number of characters, words, lines, sentences and/or meaning units in the conversational communication data before and/or after each located instance.
1. … wherein the snippets include a certain number of characters, words, lines, sentences and/or meaning units in the conversational communication data before and/or after each located theme…
3. The method of claim 1, further comprising receiving one or more terms from a user, and wherein the step of defining relations between defined terms includes defining relations that relate to the one or more terms received from the user.
2. The method of claim 1, further comprising receiving one or more terms from a user, and wherein the step of identifying one or more relevant themes includes identifying as relevant one or more identified themes that relate to the one or more terms received from the user.
4. The method of claim 1, wherein the step of defining relations includes presenting a list of possible relations in the conversation communication data to a user and receiving a selection from the user of one or more of the possible relations presented in the list.
3. The method of claim 1, wherein the step of identifying one or more relevant themes includes presenting a list of the identified themes in the ontology to a user and receiving a selection from the user of one or more of the identified themes presented in the list.
5. The method of claim 1, wherein the conversational communication data is one of: a transcript of an interpersonal interaction; an audio recording; streaming audio; transcription of spoken content; written correspondence or communication; email; physical mail; internet chat; and text message.
 7. The method of claim 1, wherein the conversational communication data is one of: a transcript of an interpersonal interaction; an audio recording; streaming audio; transcription of spoken content; written correspondence or communication; email; physical mail; internet chat; and text message.
6. The method of claim 1, further comprising: dividing the conversational communication data into a plurality of meaning units; wherein creating the snippets includes selecting one or more meaning units that include the instances of the defined relations.
          8. The method of claim 1, further comprising: dividing the conversational communication data into a plurality of meaning units; and wherein creating the snippets includes selecting one or more meaning units that include the located relevant themes.
7. The method of claim 1, wherein the snippets displayed temporally to provide a summary of the conversational communication data.
9. The method of claim 1, wherein the snippets are arranged temporally to provide a summary of the conversational communication data.
8. A communication system for automatically developing an ontology based on communication data and summarizing the communication data using the ontology, wherein the ontology is a structural representation of language elements and the relationships between those language elements within the dataset stored in memory of the computer system, the system comprising a processing system comprising computer- executable instructions stored on memory that can be executed by a processor in order to:
receive, by the computer system, the communication data, wherein the communication data comprises conversational communication data comprising a plurality of words;
identify, from among the plurality of words, defined terms;
define relations between the defined terms within the conversational communications data;
locate, by the computer system, instances of the defined relations in the conversational communication data;
create, by the computer system, snippets of the conversational communication data to include the instances of the defined relations; and display, by the computer system, the snippets.

10. A communication system for automatically developing an ontology based on communication data and summarizing the communication data using the ontology, wherein the ontology is a structural representation of language elements and the relationships between those language elements within the dataset stored in memory of the computer system, the system comprising a processing system comprising computer-executable instructions stored on memory that can be executed by a processor in order to: 
receive communication data, wherein the communication data comprises conversational communication data comprising a plurality of words; 
identify, from among the plurality of words, defined terms; define relations between the defined terms within the conversational communications data; 
identify themes within the conversational communications data, wherein the themes are groups of the relations having similar meaning; 
identify one or more relevant themes from the identified themes in the ontology, wherein the relevant themes include a set of the relations in the ontology that compose the relevant themes; locate the relevant themes in the conversational communication data; 
create snippets of the conversational communication data to include the located relevant themes, wherein the snippets include a certain number of characters, words, lines, sentences and/or meaning units in the communication data before and/or after each located theme; and 
display the snippets.
15. A computer readable non-transitory storage medium comprising computer- executable instructions that when executed by a processor of a computing device performs a method of automatically developing an ontology via a computer system based on communication data and summarizing the communication data using the ontology, wherein the ontology is a structural representation of language elements and the relationships between those language elements within the dataset stored in memory of the computer system, the method comprising:
receiving, by the computer system, the communication data, wherein the communication data comprises conversational communication data comprising a plurality of words;
identifying, from among the plurality of words, defined terms;
defining relations between the defined terms within the conversational communications data;
locating, by the computer system, instances of the defined relations in the conversational communication data;
creating, by the computer system, snippets of the conversational communication data to include the instances of the defined relations; and
displaying, by the computer system, the snippets.

 19. A computer readable non-transitory storage medium comprising computer-executable instructions that when executed by a processor of a computing device performs a method of automatically developing an ontology via a computer system based on communication data and summarizing the communication data using the ontology, wherein the ontology is a structural representation of language elements and the relationships between those language elements within the dataset stored in memory of the computer system, the method comprising: 
receiving the communication data, wherein the communication data comprises conversational communication data comprising a plurality of words; 
identifying, from among the plurality of words, defined terms; 
defining relations between the defined terms within the conversational communications data;
 identifying themes within the conversational communications data, wherein the themes are groups of the relations having similar meaning; 
identifying one or more relevant themes from the identified themes in the ontology, wherein the relevant themes include a set of the relations in the ontology that compose the relevant themes; 
locating the relevant themes in the conversational communication data; creating snippets of the conversational communication data to include the located relevant themes, wherein the snippets include a certain number of characters, words, lines, sentences and/or meaning units in the conversational communication data before and/or after each located theme; and 
displaying the snippets.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1-3, 6-10, 13-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al. (U.S. Publication Number 2013/0006973, hereafter referred to as “Caldwell”) in view of Ando et al. (U.S. Publication Number 5,774,845, hereafter referred to as “Ando”).  
Regarding claim 1, Caldwell teaches a method comprising:
receiving, by the computer system ([0014]: discussing about  the invention will be described in the general context of program modules that execute in conjunction with an application program that runs on an operating system on a personal computer), the communication data, wherein the communication data comprises conversational communication data comprising a plurality of words ([0030] and Fig. 3: discussing about conversation threads and associated metadata are obtained from various sources at which conversation thread items may be stored (operation 310));
identifying, from among the plurality of words, defined terms ([0032] and Fig. 3: discussing about at operation 315, text and metadata retrieved from each of the communication items contained in the conversation thread are analyzed, formatted and processed into individual terms, e.g., words, phrases, numeric strings, etc. as described above with reference to the conversation thread analyzer 204);
creating, by the computer system, snippets of the conversational communication data to include the instances of the defined relations ([0035] and Fig. 3: discussing about at operation 330, a summarization of text features extracted from the various communication items comprising the communication thread is performed. Examiner interprets that the summarization of text features extracted from the various communication items as claimed creating snippets of the conversational communication data.); and
displaying, by the computer system, the snippets (para [0038] and Fig. 3: discussing about at operation 335, the conversation summary generated by the system 200, or the conversation summary modified or accepted by the user at operation 330 is displayed to the user in the conversation summary user interface component 130. Examiner interprets that displaying the conversation summary as claimed displaying the snippets.).
However, Caldwell does not explicitly teach the further limitations as claimed.  
Ando teaches A method of automatically developing an ontology via a computer system based on communication data and summarizing the communication data using the ontology, wherein the ontology is a structural representation of language elements and the relationships between those language elements within the dataset stored in memory of the computer system (abstract, column 6 lines 21-49 and Fig. 6: discussing about in a processor for extracting information on a specified field from a text described in a natural language), the method comprising: defining relations between the defined terms within the conversational communications data (column 6 lines 21-39 and Fig. 6: discussing about in the context defining words relation rule file 14, different rules are stored for connecting correspondent expressions. Examiner interprets that the context defining words relation rule file which contains different rules defining relations between words in the text as claimed defining relations between the defined terms.); and
locating, by the computer system, instances of the defined relations in the conversational communication data (column 6 lines 40-49 and Fig. 6: discussing about the information synthesizing unit 15 refers to the context defining words relation rule file 14, and extracts two items of information. Examiner interprets that extracting two items of information from the text based on the context defining words relation rule file as claimed locating instances of the defined relations in the conversational communication data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method summarizing electronic communication conversation threads of Caldwell with the teaching about extracting information of Ando because it would be convenient for user to obtain a summary accurately on the user's view (Ando, column 8 lines 10-13).

Regarding claim 2, Caldwell in view of Ando teaches wherein the snippets include a certain number of characters, words, lines, sentences and/or meaning units in the conversational communication data before and/or after each located instance (Caldwell, [0035] and Fig. 3: discussing about at operation 330, a summarization of text features extracted from the various communication items comprising the communication thread is performed. For example, a text summary of "project AB schedule and documents" is generated for the example conversation thread.).

Regarding claim 3, Caldwell in view of Ando teaches receiving one or more terms from a user, and wherein the step of defining relations between defined terms includes defining relations that relate to the one or more terms received from the user (Ando, column 6 lines 21-39 and Fig. 6: discussing about in the context defining words relation rule file 14, different rules are stored for connecting correspondent expressions; column 8 lines 10-13: discussing about the user of the summary generator specifies an object field of information by keywords and can set the output form by defining a frame structure. Examiner interprets that the user can edit or modify the context defining words relation rule file as claimed defining relations between defined terms includes defining relations that relate to the one or more terms received from the user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method summarizing electronic communication conversation threads of Caldwell with the teaching about extracting information of Ando because it would be convenient for user to obtain a summary accurately on the user's view (Ando, column 8 lines 10-13).

Regarding claim 6, Caldwell in view of Ando teaches dividing the conversational communication data into a plurality of meaning units; wherein creating the snippets includes selecting one or more meaning units that include the instances of the defined relations (Caldwell, [0034] and Fig. 3: discussing about at operation 325, the extracted features from the communication items and associated metadata are selected and ranked for use in the generation of the conversation thread summary).

Regarding claim 7, Caldwell in view of Ando teaches wherein the snippets displayed temporally to provide a summary of the conversational communication data (Caldwell, [0038] and Fig. 3: discussing about at operation 335, the conversation summary generated by the system 200, or the conversation summary modified or accepted by the user at operation 330 is displayed to the user in the conversation summary user interface component 130).
Claim 8 is rejected under the same rationale as claim 1.
Claim 9 is rejected under the same rationale as claim 2.
Claim 10 is rejected under the same rationale as claim 3.
Claim 13 is rejected under the same rationale as claim 6.
Claim 14 is rejected under the same rationale as claim 7.
Claim 15 is rejected under the same rationale as claim 1.
Claim 16 is rejected under the same rationale as claim 2.
Claim 17 is rejected under the same rationale as claim 3.
Claim 20 is rejected under the same rationale as claim 6.
Claim 21 is rejected under the same rationale as claim 7.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell in view of Ando, and further in view of Neels et al. (U.S. Publication Number 2014/0074889, hereafter referred to as “Neels”).  
Regarding claim 4, Caldwell in view of Ando teaches the method of claim 1 as discussed above. Caldwell in view of Ando does not explicitly teach the further limitations as claimed.  
However, Neels teaches wherein the step of defining relations includes presenting a list of possible relations in the conversation communication data to a user and receiving a selection from the user of one or more of the possible relations presented in the list ([0222] and Fig. 19: discussing about in response to user selects data model object 1902 (HTTP_SUCCESS), some fields, such as bytes 1914 and host 1916 may be designated as row fields for the pivot report).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method summarizing electronic communication conversation threads of Caldwell and Ando with the teaching about displaying some fields in data model object of Neels because it would be easier and convenient for users to select most relative relations or fields.
Claim 11 is rejected under the same rationale as claim 4.
Claim 18 is rejected under the same rationale as claim 4.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell in view of Ando, and further in view of Bonchi et al. (U.S. Publication Number 2010/0088130, hereafter referred to as “Bonchi”).  
Regarding claim 5, Caldwell in view of Ando teaches the method of claim 1 as discussed above. Caldwell also teaches wherein the conversational communication data is one or more selected from the group consisting of: transcription of spoken content; written correspondence or communication; email; physical mail; internet chat; and text message ([0003]: discussing about electronic mails, text messages, instant messages, tasks, questions and answers, meeting requests, calendar items, and the like are processed via a combination of natural language processing and heuristics).
Caldwell in view of Ando does not explicitly teach the further limitations as claimed.  
However, Bonchi teaches wherein the conversational communication data is one or more selected from the group consisting of: a transcript of an interpersonal interaction (para [0067]: discussing about having defined various concepts regarding the determination of leaders in a social network, the methods described below may facilitate extracting the identity of leaders from an action log Actions); an audio recording; streaming audio (para [0030]: discussing about content objects may take many forms, including: text (e.g., ASCII, SGML, HTML), images (e.g., jpeg, tif and gif), graphics (vector-based or bitmap), audio, video (e.g., mpeg), or other multimedia, and combinations thereof).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method summarizing electronic communication conversation threads of Caldwell and Ando with the teaching about content object types of Bonchi because it would determine the identity of leaders (for targeted marketing and advertising) from a data structure consisting of a representation of a social network and the various actions performed by users of the social network (Bonchi, [0005]-[0006]).
Claim 12 is rejected under the same rationale as claim 5.
Claim 19 is rejected under the same rationale as claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crouch et al. (US 20090063426 A1) discloses that methods and computer-readable media for associating words or groups of words distilled from content, such as reported speech or an attitude report, of a document to form semantic relationships collectively used to generate a semantic representation of the content are provided. Semantic representations may include elements identified or parsed from a text portion of the content, the elements of which may be associated with other elements that share a semantic relationship, such as an agent, location, or topic relationship. 
Gopalakrishnan (US 20130117316 A1) discloses that the method for modeling data comprising steps of extracting the data from a plurality of data sources, identifying a plurality of entities from the plurality of data sources, defining occurrence of a relationship between the plurality of entities, capturing recurrences of the relationship between the plurality of entities based on one or more common interactions between the plurality of entities and creating a data model indicating the occurrences and recurrences of the relationship between the plurality of the entities.
Nagano et al. (US 20090083261 A1) discloses that a keyword expressing a search target and an instance of information associated with the keyword are extracted from a character string included in a web document acquired for the keyword, based on a topic ontology, a relationship between the instances is visualized in a first topic graph expressed by a size of a topic node and a length of a topic link, and a reference relationship between web documents, which are an information source, is visualized in a blog graph expressed by a blog node and a blog link.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162        

October 7, 2022